Motion Granted; Order of September 12, 2013, Withdrawn; Order filed November
7, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00554-CR
                                  ____________

                         KERRY DEAN PARKS, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 351st District Court
                               Harris County, Texas
                          Trial Court Cause No. 1385381


                                      ORDER

      On September 12, 2013, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing on appellant’s motion for new trial.

      On November 5, 2013, appellant filed a motion to reinstate the appeal
because he withdrew his motion for new trial.

      The motion is granted. Our order of September 12, 2013, is withdrawn. The
appeal is reinstated. Appellant’s brief is due December 10, 2013. .
PER CURIAM